     Case 2:20-cv-05104-JAK-PVC Document 18 Filed 08/27/20 Page 1 of 1 Page ID #:137




1                                                                                   JS-6
2
3
4
5
6
7
8
                                UNITED STATES DISTRICT COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
11    FAHMIA, INC., individually and on behalf       No. 2:20-cv-05104-JAK (PVCx)
12    of all others similarly situated,
                  Plaintiff,                         ORDER RE: JOINT STIPULATION
13                                                   FOR DISMISSAL WITHOUT
14          v.                                       PREJUDICE (DKT. 17)
15    ZIONS BANCORPORATION, N.A., and
16    DOES 1 through 100, inclusive,
17                Defendants.
18
19
20          Based on a review of the Joint Stipulation for Dismissal Without Prejudice (the
21    “Stipulation” (Dkt. 17)) filed by Plaintiff Fahmia, Inc and Defendant Zions
22    Bancorporation, N.A., sufficient good cause has been shown for the requested relief.
23    Therefore, the stipulation is APPROVED, and this matter is dismissed without prejudice.
24
25    IT IS SO ORDERED.
26
27    Dated: August 27, 2020
                                                         John A. Kronstadt
28                                                       United States District Judge
